Title: Thomas Jefferson to Mathew Carey, 10 May 1818
From: Jefferson, Thomas
To: Carey, Mathew


          
            
              Dear Sir
              Monticello May 10. 18.
            
            On my return after an absence of 3. or 4. weeks her I find here your favors of Apr. 11. and 18. the miniature bible and and the books which came thro Capt Peyton. I will pray you now to send me the 3. books below mentioned, and also to bear in mind a former request of Chipman’s books, the select addresses & Bridgman.
            the books below mentioned might come by mail, if sent one by one & at a week’s distance from one another so as not to overburthen any one of our Charlottesville mails. the route by water is tedious. send the Virgil first. I salute you with friendship & respect 
            Th: Jefferson
          
          
            Virgil. the Delphin edition with English notes
            De viris illustribus Romae. Hardie’s edn of N. York with a dictionary at the end
            McMahon’s gardening.
          
        